The judgment of the court was pronounced by
Kino, J:
A motion has been made to dismiss this appeal, on the ground that tho transcript was not filed within .the delay fixed by the .order of the district judge.
*669Tho appeal was made returnable on the fourth monday of April, 1848, which Rennet was the 24th of the month. The transcript was not filed until the 12th of Somerviele. May following. More than three judicial days elapsed between those dates. The motion must prevail. See 8 La. 206. 6 Rob. 280. 2 An. R. 453, 769.

Appeal dismiseed.

*



 Appeals in the cases of Freeman v. His Creditors, and Randolph v. Tourne, were .also dismissed, for the same reasons.